Case 1:18-cv-02185-LJL Document 273-30 Filed 04/06/20 Page 1 of 4




                   Exhibit BBB
  Case
Case   1:18-cv-02185-LJL Document
     1:18-cv-02185-JGK-DCF        273-30
                            Document 197-1Filed  04/06/20
                                             Filed 11/19/19Page 2 of
                                                             Page    4 3
                                                                  1 of




                        Exhibit A
  Case
Case   1:18-cv-02185-LJL Document
     1:18-cv-02185-JGK-DCF        273-30
                            Document 197-1Filed  04/06/20
                                             Filed 11/19/19Page 3 of
                                                             Page    4 3
                                                                  2 of
  Case
Case   1:18-cv-02185-LJL Document
     1:18-cv-02185-JGK-DCF        273-30
                            Document 197-1Filed  04/06/20
                                             Filed 11/19/19Page 4 of
                                                             Page    4 3
                                                                  3 of
